Citation Nr: 1544184	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-29 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters had been remanded in September 2013 for further development, namely, a VCAA letter for the hypertension issue, and the issuance of a statement of the case for the TDIU issue.  The Veteran has since perfected an appeal concerning TDIU, in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously had a hearing before a Veterans Law Judge concerning the issue of service connection for hypertension, in September 2012.  However, that Board Veterans Law Judge recently retired.  In August 2015, the Veteran was offered the opportunity to have another Board hearing, before another Veterans Law Judge, and he accepted that offer in September 2015.  Prior to that, in his April 2015 VA Form 9 concerning TDIU, he had elected a videoconference hearing for his appeal concerning TDIU.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Board Veterans Law Judge.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




